UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6390



DONALD CORNELIUS GENTRY,

                                            Plaintiff - Appellant,

          versus


GEORGE DEEDS, Warden; Y. ELSWICK, TPS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-768-7)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Cornelius Gentry, Appellant Pro Se.      Alexander Leonard
Taylor, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Donald Wayne Gentry appeals from the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

1998) action.   The district court’s dismissal without prejudice is

not appealable.    See Domino Sugar Corp. v. Sugar Workers’ Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).      A dismissal

without prejudice is a final order only if “‘no amendment [in the

complaint] could cure the defects in the plaintiff’s case.’”    Id.

In ascertaining whether a dismissal without prejudice is reviewable

in this Court, the Court must determine “whether the plaintiff

could save his action by merely amending his complaint.”        Id.

Because the grounds for dismissal of this action show that Gentry

could save his action in the district court, the dismissal order is

not appealable.    Accordingly, we dismiss the appeal for lack of

jurisdiction and deny Gentry’s motion for the appointment of coun-

sel.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2